 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDFort Smith Outerwear,Inc., and H.L. Friedlen Com-pany and Southwest Regional Joint Board,Amalga-mated Clothing Workers of America,AFL-CIO.Case 26-CA-4300 and 26-RC--4131August 17, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY,AND PENELLOOn March 12, 1973, Administrative Law JudgeMelvin Pollack issued the attached Decision in thisproceeding. Thereafter, the Respondents filed excep-tions and a supporting brief, the General Counselfiled cross-exceptions and a supporting brief, the Re-spondents filed an answering brief, and the ChargingParty filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to affirm therulings, findings,' and conclusions of the Administra-tive Law Judge and to adopt his recommended Orderonly to the extent consistent herewith.1.The Administrative Law Judge found that thetransfer of Betty Hardin to a pocket setter's job wasnot discriminatorily motivated and therefore was notviolative of Section 8(a)(3) and (1) of the Act. Wedisagree.As found by the Administrative Law Judge, Hardinbegan working at the Respondent's Fort Smith plantin September 1970 and continued her employmentuntil April 4, 1972. For about a year before her trans-fer to a pocket setter's job, a job which she had neverpreviously performed, Hardin worked as a bundlegirl, a nonincentive job, at which she earned $1.75 perhour. She signed a union card on December 2, 1971,and on December 10, 1971, she gave a fellow employ-ee a union card.In January 1972, Mildred Gentine, one of two act-ing plant managers, approached Hardin in the plantand said "I guess you know this union won't do youno good." In the same conversation Gentine re-marked that Hardin was making $1.75 an hour andcould be making $1.60 an hour as did "the girls that1The Respondents have excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandardDry WallProducts,Inc., 91NLRB 544, enfd 188 F 2d 362(C A 3, 1951)We have carefully examinedthe record and find no basis for reversing his findingsare sewing."While Gentine was talking to Hardin,Joseph Cohen, the executive vice president of Re-spondent H. L. Friedlen Company and secretary ofRespondent Fort Smith Outerwear, approached themand told Hardin that he supposed she knew the Unionwould not do her any good. He also said he did notknow if she was for or against the Union.After this conversation, sometime that same month,Hardin was told by Gentine that she was being trans-ferred from the job of bundle girl to the job of settingpockets. Gentine first testified that Hardin had had 3years' sewing experience and that she transferredHardin to the sewing operation because the plantneeded a pocket setter at that time. She next statedthat Hardin was not a good bundle girl.Gentine told Hardin she could make more moneyon the pocket setting job and that she would be paidher current pay of $1.75 an hour for 2 weeks until shelearned her new work. Hardin said she was willing totry to do it. However, she was not able to make morethan the base rate of $1.60 for setting pockets. Amonth after her transfer Hardin was laid off due to analleged lack of work.On these facts, the Administrative Law Judge con-cluded that Gentine's statement to Hardin before hertransfer to the effect that the Union would do her nogood and she could be making $1.60 as a sewer ratherthan $1.75 as a bundle girl constituted a threat ofeconomic reprisal violative of Section 8(a)(1). He fur-ther found that Cohen's statement concerning theUnion and his remark that he did not know whetherHardin was for or against the Union called for anexpression of union sentiment and was also violativeof Section 8(a)(1). In addition, he concluded that theremarks of Cohen and Gentine prior to Hardin'stransfer "indicated that they knew or suspected thatHardin was a union supporter." The AdministrativeLaw Judge, however, rejected the General Counsel'scontention that the subsequent transfer of Hardinfrom the job of bundle girl to pocket setter was effect-ed for the purpose of discouraging Hardin from sup-porting the Union and thus was violative of Section8(a)(3) and (1) of the Act.Contrary to Respondents' contention that Hardinwas a poor performer in the bundle girl job, the Ad-ministrative Law Judge found that Hardin "crediblytestified that in the year that she worked as a bundlegirl her supervisors never criticized her work and thatGentine more than once complimented her on herwork." It is, of course, simply implausible that anemployer would want to reward an unsatisfactory em-ployee by placing her in work which could conceiv-ably earn her more money.Furthermore, Gentine's remark that Hardin couldbe working at a sewing job at a lower rate of pay205 NLRB No. 74 FORT SMITH OUTERWEAR, INC.demonstrated that Respondents regarded any incen-tive type sewing job to be less desirable than Hardin'snonincentive job. And, inasmuch as Gentine con-veyed her threat to give Hardin less desirable work atthe same time, and in the same conversation that Co-hen sought to elicit Hardin's union sentiments, it isclear that it was Respondents' intention to penalizeHardin because of its knowledge or suspicion that shewas a union supporter. The transfer itself was a merecarrying out of thisintent.The Administrative Law Judge appeared to attachspecial significance to the fact that Hardin was willingto try the pocket settingjob; she worked without lossof pay for a 2-week learning period; she never askedfor a reassignment to bundle girl; and Gentine testi-fied that she needed a pocket setter at the time of thetransfer and Hardin was the only available girl withsewing experience. However, it is clear that Hardinwas not given the option of accepting or rejecting thejob. She wastold shewas being transferred. It wasonly after Gentine told Hardin that Hardin was beingtransferred that Hardin commented that she would"try" the job. Having never set pockets, Hardin wasunaware of the difficulties of the job as well as therequirements for making production. The fact thatHardin did not voice a protest does not negate thatthe transfer was effected for the primary purpose ofdiscouragingunion activity. The Administrative LawJudge found elsewhere in his Decision that Cohenthreatened that union supporters who did not maketheir quotas would be discharged if the Union lost theelection. Viewed in the light of this threat and Re-spondents' numerous other violative acts, it becomesclear that Respondents' transfer of Hardin wasgrounded on antiunion considerations.Finally, although Respondents claimed that theyneeded an additional pocket setter at the time ofHardin's transfer, they kept Hardin in the pocketsetter's job for only I month before laying her off,allegedly for lack of work.On the basis of the above, we are convinced that thetransfer was an effectuation of Respondents' threat ofeconomic reprisal against Hardin, and as such was aclear sign to other employees that the numerousthreats of economic reprisal made by Respondent, asfound by the Administrative Law Judge, were not tobe taken lightly. Accordingly, we find that this trans-fer tended to and did discourage membership in theUnion in violation of Section 8(a)(1) and (3) of theAct, and shall order that Respondents offer BettyHardin the position she previously held and the workto which she was assigned on the same basis as existedprior to the Respondents' discrimination against heras found herein, and shall make her whole for any lossshe may have suffered as a result of such discrimina-593tion. Interest on any monetary benefit lost as a resultof Respondents' discrimination against Hardin shallbe computed in the manner set forth inIsis Plumbing& Heating Co.,138 NLRB 716.2.We agree with the Administrative Law Judgethat the Union represented an uncoerced majority ofthe employees in the unit found appropriate when itdemanded recognition on December 13, 1971. Con-trary to our dissenting colleague, we do not find thatthe "no obligation" statements of union solicitors tosome employees before their signing of union applica-tion and authorization cards constituted substantialmisrepresentations as to the purpose of the cards. Ifany ambiguities were created by these statements theydid not relate to the primary purpose of the cards; i.e.,whether the employees wanted the Union to representthem.2 The ambiguities, if any, only relate to joiningthe Union as opposed to authorizing the Union torepresent them. Even in this regard surely our dissent-ing colleague would not find that these employees justbecause they signedapplicationsfor membership werethereby irrevocably obligated to pay union dues andinitiation fees whether or not the Union went on tosecure a majority thereafter? However, for the follow-ing reasons, we conclude that the cards of employeesLinda Moore, Colleen Buzzard, and Ruth Riddle areinvalid.The card of Linda Moore was signed on December2 SeeWallace Metal Products, Inc,199 NLRB No. 127, whereinthere wasa specific exception and our dissenting colleague joined us in affirming theAdministrative Law Judge'supholding of the validity of an authorizationcard signed by an employee who was told that "the card did not obligatehim" on the ground that"the employee by signing the card was not obligatedto join the Union,he was not obligated to pay union dues or anything else;he was not obligated to attend union meetings,he was not obligated to assistthe Union.."Our colleague distinguishes this case on the ground thatWallaceinvolved an authorization card as opposed to the application andauthorization cards that we have in the instant caseWe regard this as adistinction without a difference as the central question before us in determin-ing the validity of a card is whether the card can be regarded as an unambigu-ous expression of intent to designate the union as a bargaining agentMoreover, inSilver Fleet, Inc d/b/a Silver Fleet MotorExpress, 174 NLRB873, the Board plurality found that a punted"no obligation"disclaimer didnot by itself invalidate the union cardsFinally,Eckerd'sMarket, Inc,183NLRB No 40, is distinguishable as there the statement made to the employ-ees was that they "were only expressing an interest in learning more aboutthe Union and were incurring no membership,or any other obligation to theUnion"(Emphasis supplied)3 International Brotherhood of Operative Potters, AFL-CIO (Macomb Pot-tery Company)171NLRB 565, relied on by our colleague,is inapposite asthe Board found that the employees who had signed union application cardsbefore the execution date of the contract were obligated to retain their unionmembership for the contract's duration only because (1) the employees hadsigned the cardsafterthe union's certification,ie , after it had been de-termined that the union did represent a majority of the employees, (2) inagreeing to the relevant maintenance-of-membership aspect of the union-security clause the union and the employer had agreed that all employeeswho had signed application cards had become members,and (3) by theirconduct the employees themselves contemplated the existence of a member-ship relationship, since they availed themselves of the right to attend unionmeetings, voted to ratify the contract,and except for one employee there wasno evidence that any employee expressed a desire to withdraw even after thecontract including the union-security clause was explained to the employeesat the union meeting 594DECISIONS OF NATIONAL LABOR RELATIONS BOARD3, 1970. The Administrative Law Judge concludedthat this card was misdated and was received by theUnion during the organizational campaign that beganon November 30, 1971. It is well settled that the bur-den of proof is on the General Counsel to establishwhen a card is signed. The General Counsel did notcall as a witness Linda Moore or anyone who ob-served her sign the card. There is thus no evidence toestablish that the card was actually signed on a dateother than December 3, 1970, and thus during thesame organizational campaign which led to the re-quest for recognition. In these circumstances, we con-clude that the General Counsel has not met hisburden of proof.As to Colleen Buzzard's card, the AdminstrativeLaw Judge concluded that, although Buzzard signeda card after she heard Beulah Threadgill say that "theonly purpose was to bring about an election if shewould get enough employees to sign the card,"Threadgill did not solicit Buzzard to sign a card. Therecord shows that someone put some cards on a tablewhere Buzzard was sitting and only Threadgill statedthe cards' purpose to Buzzard. Buzzard testified thatshe signed the card because of what Threadgill toldher. On the basis of the foregoing, we conclude thatThreadgill did solicit Buzzard to sign the card on thebasis of Threadgill's aforesaid misrepresentation.In regard to Ruth Riddle's card, Riddle testifiedthat she read and signed a card after Hester Khillingtold her the card "was only to see if enough peoplewould sign to get an election" and to see how manypeople wanted a union. Riddle also stated that shesigned the card on the basis of Khilling's assertionthat the card was "only" for an election. We find thiscard invalid.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondents, FortSmith Outerwear, Inc., Fort Smith, Arkansas, and H.L. Friedlen Company, Chicago, Illinois, their officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as modifiedbelow.1.Insert the following as paragraph 1(c) of the Ad-ministrative Law Judge's recommended Order andrenumber the subsequent paragraphs accordingly:"(c)Discouraging membership in the Union or inany other labor organization by discriminatingagainst employees in regard to their hire or tenure ofemployment or any term or condition of employ-ment."2. Insert the following as paragraph 2(b) of theAdministrative Law Judge's recommended Order andrenumber the subsequent paragraphs accordingly:"(b)Offer to Betty Hardin the position she previ-ously held as bundle girl and the work to which shewas assigned on the same basis as existed prior toRespondents' discrimination against her and makeher whole for any loss she may have suffered as aresult of such discrimination as prescribed elsewherein this Decision."3.Substitute the attached notice for the Adminis-trative Law Judge's notice.IT IS FURTHER ORDERED that the petition in Case 26-RC-4131 be dismissed and all proceedings therewithbe vacated.MEMBER KENNEDY, concurring in part and dissentingin part:I agree with the majority in adopting the Adminis-trative Law Judge's findings that Respondent violatedSection 8(a)(1) of the Act. I would also affirm hisdismissal of the Section 8(a)(3) allegation concerningthe transfer of Betty Hardin. I am in agreement withthe Administrative Law Judge's finding that the evi-dence does not establish that Hardin's transfer wasdiscriminatorily motivated.My colleagues have concluded that the Union rep-resented a majority of Respondent's employees basedupon 56 union authorization cards.4 There were 106employees in the unit on December 13, 1971, when therequest for bargaining was received by the Respon-dent. Accordingly the Union needed 54 valid designa-tions from employees on that date in order toestablish itsmajority status.Under my colleagues'view, the Union possessed two cards more than amajority. I disagree.Union solicitors told at least 10 employees prior totheir signing application-for-union-membership cardsthat the signing of the cards did not obligate them tothe Union. My colleagues have counted these 10 cardsto establish the Union's majority status.' In my view,the statements of the union solicitors to the employeeswere substantial misrepresentations and these cardsshould be rejected as invalid under the SupremeCourt'sGissel Packing Co.decision.'InGissel,the Supreme Court stated:GThe Administrative Law Judge had concluded that 59 cardswere valid,but my colleagues have found that 3 of these cards were invalid-Ibecauseof an apparentstalenessand 2 because of misrepresentation made to employ-ees by union solicitors as to the purpose of the cards I agree with mycolleaguesin rejecting these cards5The 10 cards bear the names of Dixie Russell Turner, Rebecca Riddle,Connie BlackwoodBruce,Bobbie Driscoll, Willard Real, MildredHeavener,Imogene Steed, Juanita Anderson, Mary Sherman, and Reba Parks6N L R B v Gissel Packing Co,395 U S 575 FORT SMITHOUTERWEAR, INC.... we think it sufficient to point out that em-ployees should be bound by the clear language ofwhat they signunless that language is deliberatelyand clearly canceled by a union adherent with wordscalculated to direct the signer to disregard and for-get the language above his signature.[Emphasissupplied.]The cards which the 10 employees signed read asfollows:APPLICATIONFOR MEMBERSHIPin theAmalgamated Clothing Workers of America,AFL-CIOI, the undersigned, hereby apply for membershipin the Amalgamated Clothing Workers of Ameri-ca, and do hereby appoint and authorize the offi-cers thereof, to represent and negotiate for me inallmatters pertaining to wages, hours and otherconditions of employment.When the employees signed these membership ap-plications and returned them to the persons who weresoliciting such applications on behalf of the Union,the employees obligated themselves to become mem-bers of the Union and to pay dues and initiation feesupon their acceptance by the Union. In theMacombPotterycaseIthe Board found that employees whohad signed application-for-union-membership cardshad become members of the union prior to the dateof the execution of the contract between the employerand the union, and, therefore, these employees were"obligated to retain membership in the Respondent[union] for the duration of the contract under theunion-security clause. . . . " That case involved an8(b)(1)(A) allegation based on statements made bythe local union's president to two employees who hadpreviously signed application-for-membership cards.8The Board said:Contrary to the Trial Examiner, it is abundantlyclear on this record that, for purposes of theunion-security clause, both Bollinger and Ritten-house were members of the Respondent Unionprior to June 13, 1967, the execution date of the7 InternationalBrotherhood of Operative Potters, AFL-CIO (Macomb Pot-terr Company),171NLRB 565The Trial Examiner found that "All of the cards involved were dual-purpose cards-application for membership and authorization for represen-tation." (568, In 4.)595contract. There is no question but that they hadsigned application for membership cards in 1965,shortly after the Respondent was certified by theBoard. The Trial Examiner also found that inagreeing to the relevant maintenance-of-mem-bership aspect of the union-security clause theRespondent and the Employer intended andconsidered that all employees who had signedapplication for membership cards had becomemembers.Because thesetwo employees executed membershipapplication cards and became members of the union,the Board found that they were obligated to retaintheir union membership. Therefore, the Board foundthat there was no violation of Section 8(b)(1)(A) whenthe union president told them of the consequenceswhich could follow if they became delinquent in theirdues.TheWallace Metal Products, Inc.,case,9 relied uponby the majority, didnotinvolve application-for-mem-bership cards. The cards used inWallace Metal Prod-uctswere authorization cards.1° The difference in thewording of the two cards is crucial, in my opinion.The Board dismissed the 8(a)(5) complaint inWal-laceMetal Productsbecause the union did not have amajority of valid cards. However, the AdministrativeLaw Judge in that case did find that one of the author-ization cards was valid even though a union solicitormay have told an employee that the card did notobligate him." The Administrative Law Judge rea-soned that signing the card did not obligate the em-ployee to join the union, to pay dues, etc., but he onlyhad before him an authorization card-not an appli-cation-for-union membership card. Thus, the ration-ale inWallace Metal Productsdoes not pertain to anemployee's obligations when hesignsan applicationto joina union.Since the employees did obligate themselves whenthey signed the application-for-membership cards, itwas a clear misrepresentation for the union solicitorsto tell employees that the signing of the cards did notobligate them to the Union." In effect, the employees9 199 NLRB No 12710The cards inWallace Metal ProductsreadUpholsterers'International Unionof North AmericaAFL-CIOIdo herebydesignate and authorizethe Upholsterers' Union of NorthAmerica, AFL-CIO,and its representatives to act as my representativefor the purposeof collective bargaining in respect to rates of pay, wages,hours of employmentand otherconditions of employmentSignedNameDate11The Administrative Law Judge's findings appear at ALJD, sec II, underthe heading "The signed authorization cards,"and concern the authorizationcard signedby Randy Goodson12 InEckerd's Market, Inc,183 NLRB 337, the Board found that the union 596DECISIONSOF NATIONALLABOR RELATIONS BOARDwere told"to disregard and forget the language abovehis signature."I'Because I would not accept these 10 applicationcards as being valid designations in view of the misre-presentations which I consider to come within theSupreme Court'sGisseldecision,Iwould find that theUnion did not represent a majority of the employeesand would dismiss the 8(a)(5) allegation of the com-plaint.Instead,on the basisof the Union's objections,Iwould set aside the election conducted in Case 26-RC-4131on March 1,1972, and direct that a secondelection be held.there did not representa majorityof the employees and rejected cards signedby employees who were told by solicitors that they were only expressing aninterest in learning more about the union and were not obligating themselvesto become members of the union See alsoSilver Fleet, Inc d/b/a/ Silver FleetMotor Express,174 NLRB 873, where the Board found union cards to beinvalid where(1) oral assurances were given to employees that the cards wereto be used for an election,and (2)the card contained the wording, "This doesnot obligateme in any way "u Gissel Packing Co, supraCIO, or any other labor organization, to bargaincollectively through representatives of their ownchoosing, or to engage in other concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection, or to refrain fromany or all such activities.WE WILL, upon request, recognize and bargainwith Southwest Regional Joint Board, Amalga-mated Clothing Workers of America, AFL-CIO,as the collective-bargaining agent of the employ-ees in the following appropriate unit:All production and maintenance employees,plant clerical employees, and leadmen at ourplant at Fort Smith, Arkansas, excluding alloffice clerical employees, guards, and supervi-sors asdefined in the Act.WE WILL offer to Betty Hardin the position shepreviously held and the work to which she wasassigned prior to her discriminatory transfer.All our employees are free to become or remain orrefrain from becoming or remaining members of theabove-named or any other labor organization.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTcoercively interrogate our em-ployees concerning their union membership, ac-tivities,and desires.WE WILLNOT threaten our employees that theirselection of Southwest Regional Joint Board,Amalgamated Clothing Workers of America,AFL-CIO,or any other union,would lead to lossof customers,denial of wage increases,stricterenforcement of production quotas, and the clos-ing of the plant.WE WILL NOT discourage membership in South-west Regional Joint Board,Amalgamated Cloth-ing Workers of America,AFL-CIO,or any otherunion,by discriminating against our employeesin regard to their hire or tenure of employmentor any term or condition of employment.WE WILL NOTrefuse to bargain collectively withSouthwest Regional Joint Board,AmalgamatedClothing Workers of America,AFL-CIO.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexercise of their right to self-organization,tojoinor assist Southwest Regional Joint Board, Amal-gamated Clothing Workers ofAmerica, AFL-FORT SMITH OUTERWEAR,INCH. L. FRIEDLEN COMPANY(Employers)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,CliffordDavis FederalBuilding,Room 746, 167 North Main Street, Memphis, Tennes-see 38103, Telephone 901-534-3161.DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Adminstrative Law Judge: In this con-solidated proceeding under Sections 9(c) and 10(b) of theNational Labor Relations Act, as amended (herein calledthe Act),the issuesto be decided are whetherRespondentsviolated Section 8(a)(1), (3), and (5) of the Act, and whetherthe objections filed by the Union to the results of an election FORT SMITHOUTERWEAR, INC.held on March 1, 1972, should be sustained and the electionset aside.1These consolidated cases were heard at Fort Smith, Ar-kansas, on November 14-17, 1972. Briefs have been re-ceived from all parties and have been carefully considered.Upon the entire record in the case,2 and my observationof the witnesses as they testified, I make the following:FINDINGS AND CONCLUSIONSITHE BUSINESS OF RESPONDENTSRespondent Fort Smith Outerwear, Inc., a wholly ownedsubsidiary of Respondent H. L. Friedlen Company, is en-gaged in the manufacture of wearing apparel at its plant atFort Smith, Arkansas. Its annual interstate sales and pur-chases each exceed $50,000. I find that Respondents areengaged in commerce within the meaning of Section 2(6)and (7) of the Act.11THE LABOR ORGANIZATION INVOLVEDSouthwest Regional Joint Board,Amalgamated ClothingWorkers of America,AFL-CIO,herein called the Union, isa labor organization within the meaning of Section 2(5) ofthe Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The 8(a)(1) and (3) Violations1.BackgroundThe Union began its campaign to organize the employeesat the Fort Smith plant on November 30, 1971. On Decem-ber 10, it filed a petition for an election with the Board, andthat same day it sent a letter to the Fort Smith plant de-manding recognition as the collective-bargaining represen-tative of the production and maintenance employees.' Anelection was held on March 1, 1972, which the Union lost.The Union filed timely objections to the election on March10.2. Interrogation and threatsAbout December 4, 1971, Acting Plant Manager MildredGentine 4 asked shipping clerk Paul Handley if he hadiPursuant to charges filed on March 27 and May I, 1972, in Case 26-CA-4300, and a Supplemental Decision and Order issued in Case 26-RC-4131 on April 26, 1972, theRegionalDirectorissued anorder consoli-dating cases, complaint,and notice of hearing on May 5, 1972, and an orderconsolidating cases, amended complaint,and notice of hearing on September6, 19722Respondents' motion to correct the transcript of testimony is granted asto parIand denied as to pars 2-11 But see fn.12, infraNellie Corbin,at that time the general manager atthe Fort Smith plant,received a certified letter from the Union on December 13, 1971 JosephCannavo testified that the return receipt signedby Corbinwas attached toa copy of a letter in the Union's files dated December 10, 1971, requestingrecognition and contract negotiations on the basis of a card check TheUnion's petition for an election which was filed with the Board on December13-states that a request for recognition was made on December 10 In thesecircumstances,I find that the letter from the Union received by Respondentson December 13 was the original of the December 10 letter in the Union'sfiles.597heard about the Union and if he had signed a union card.Handley said he had signed a card. Gentine said, "We knowyou have" and added, "We didn't think you would do such,as you're well thought of with the company."On December 8, Nathan Rothlein, vice president incharge of production, asked Handley how he felt about theUnion.Two days later, Joseph Cohen, an officer of the Respon-dents, asked Handley why he should have "outsiders" do histalking for him.About December 8, Gentine asked Carol Wiltshire if shehad signed a union card. Wiltshire said, "No" and Gentineremarked, "Well, it wouldn't help things if you did."Early in January 1972, Gentine came over to the machinewhich Doris Gibbons was operating and said that she hadnot talked to Gibbons about the Union, that she did notthink a union "would do us any good," and that she wouldlike to keep her job and be able to come into work everymorning.About January 24, 1972, Cohen had a conversation withemployees Cora Jones, Lorraine Lindsey, and Roberta Po-sey. Lindsey and Jones asked Cohen about the rates on theirjobs. Cohen said he could do nothing about raising rates"until after the election, and the Union deal is settled." Heasked the three women if they knew what was going on inPaintsville. Posey wanted to know where Paintsville wasbecause she had never heard of it before. Cohen explainedthat Paintsville was one of his plants that had voted a unionin and was temporarily closed.' He added that the Unionwould not help if brought into the plant and asked theemployees if they "wanted to see the doors closed." Hequestioned whether the employees would want the Union ifthey knew what they were about to "confront." Lindsey saidshe would rather not be confronted with the Union becauseit had failed. A few days later Cohen showed the employeesa newspaper article reporting a statement by Cohen that thePaintsville plant was not being closed down and that theCompany was bargaining with the Union.About a week before the March 1 election, Cohen satdown beside Julie Sallee at her machine and asked her if sheknew what the Union could and could not do for her. Hesaid she "was taking a chance with the Union." Sallee re-plied she was "willing to take that chance." She asked himif the employees at Paintsville were working. Cohen saidthey were not working because Sears found out they hadgone union and would strike and it "would have to sendtheir coats elsewhere to get them done." Cohen added thathe "had letters from girls at Paintsville, begging the girls atFort Smith not to go union."Sallee also credibly testified that Mildred Gentine severaltimes in the preelection period told her that Cohen wouldnot stand for a union and if the plant "went union, then weprobably wouldn't have a place to work."Sometime before the election, Harold Khilling, a bundleboy, asked Cohen for a raise. Cohen replied that he wouldlike to give Khilling a raise but that his hands were tiedbecause of the Union. He added that if the Union came initwould have a "set rate" and he would have no say about° Gentine was acting plant manager at all relevant times.5Cohen is president of Paintsville Outerwear located in Paintsville, Ken-tucky. 598DECISIONSOF NATIONALLABOR RELATIONS BOARDraises.On or about February 2, 1972, Eugene Riddle asked Co-hen for a raise. Cohen said he could not give Riddle a raise"right now" but that Riddle could help him. Riddle said,"I've got a mind of my own," and again asked for a raise.Cohen replied, "No, the Union deal is in," and that if hegave Riddle a raise it might be viewed as a bribe. He re-marked that Riddle's sisters worked at the plant and Riddlecould help him. Riddle again said "No" and Cohen said,"You can always change your mind." He suggested thatRiddle could be trained to be a cutter or to run the machinesand said, "Now, you can help me if you want to." Riddleanswered, "No, sir, I've got a mind of my own."On February 25, 1972, Cohen told Rebecca Riddle thatshe did not have to follow her brother and sister, that shewas young and attractive and could get a job elsewhere, thathe was sure the Union would not get in, and that the em-ployees who supported the Union would be fired "if theydon't get their quota."Ifind that Respondent violated Section 8(a)(1) byGentine's statement to Gibbons that she did not think theUnion would do any good and she would like to be able tokeep her job; by Cohen's asking Jones, Posey, and Lindseyif they wanted to see the doors closed and if they wouldwant the Union if they knew what they were about to "con-front"; by Cohen's statement to Sallee that the Paintsvilleemployees were not working because they had "goneunion" and caused Sears to take its coats elsewhere; byGentine's statements to Sallee that Cohen would probablyclose the Fort Smith plant if the Union came in; and byCohen's statement to Rebecca Riddle that union supporterswould be fired after the election if they failed to make theirquotas.In the context of the foregoing threats of economic repri-sal, I find that Respondent further violated Section 8(a)(1)by the conduct of Cohen, Gentine, and Rothlein in ques-tioning employees about their signing of union cards andtheir union sympathies.I find that Respondent also violated Section 8(a)(1) of theAct by Cohen's telling Harold Khilhng that he could nothave a raise because his hands were tied by the Union andthat he could not give raises if the Union came in becausethe Union would have a "set rate"; and by Cohen's refusalto give Eugene Riddle a raise because "the Union deal isin."Cohen's statements in effect made raises contingentupon the defeat of the Union in the coming election.3.WagesincreasesIn January1972, TerryBeam complained about the heatto LeadgirlLynn Kelley.A few minutes later Cohen cameover and asked Beam why she had not complained aboutthe heat before.Beam said she had complained to Kelley.Cohen said,"Well don'tcomplainto Lynn.Complain tosomebody that can do something about it." Beam then saidshe was not getting paid enough on her flaps,6that"a dollarper hundred wasn't enough."Cohensaid he would look intoit.About January 20,Cohen told Beam that there had been6 Beamputs buttonholes into pieces of clotha mistake when they changedjackets and she would be paid$1.40 per hundred and would get backpay. In April, Cohengave Beam a "backpay" check for $112.38, saying it was forbackpay to a certain date and that the payroll girl would goback further when she had time.7Cohen testified that Beam worked on different types offlaps, paying either $1 or $1.40 per hundred, and that inves-tigation showed that Beam was mistakenly receiving thelower rate on the flaps she complained about in January.In January 1972, Zelma Wilburn's rate for turning andinspecting a corduroy (safari) jacket was increased from $5to $5.25 a hundred. Cohen testified that the manufacture ofthis type of jacket had been discontinued in late January1971 but that the rate for turning and inspecting similarjackets was increased to $5.25 in February 1971. According-ly,when the manufacture of the corduroy jacket was re-sumed in January 1972, Cohen reset the "price" to $5.25.1Early in January 1972, Alice Bolton completed the job ofattaching labels to a certain kind of jacket. She had beenpaid 80 cents a hundred for this operation. About January20, Acting Plant Mangaer Gentine told her that the rate onthe operation had been raised to $1.15 a hundred. Boltonasked Gentine what good the raise would be to her as shehad finished thejackets. Gentine "just laughed." Some timelaterGentine told Bolton that the Company had stoppedputting labels on jackets.In early February 1972, Arlene Eppler and Willie Baileycomplained to Cohen that their collar-setting work on a newcoat called for a higher rate than another coat they had beenworking on. After talking to Acting Plant Manager Gentineand Vice President Rothlein, Cohen changed the rate from$5.35 to $5.75. Cohen explained that the new coat requiredsetting of a curved rather than a straight collar, and that thehigher rate for the more difficult operation of setting acurved collar yielded "exactly the same pay" as seetingstraight collars.Cohen conceded that his presence at the Fort Smith plantwas in part due to the Union's filing of a representationpetition. As shown above, Cohen engaged in unlawful con-duct before the election, including threats of economic re-prisals if the Union won the election. His remark to TerryBeam that she should address her complaints "to somebodythat can do something about it" encouraged her to questionthe rate she was getting on one of her operations. A few dayslater, Cohen increased the rate on this operation from $1 to$1.40 and told her she would get "backpay." Cohen alsogave an unsolicited rate increase to Zelda Wilburn and,upon the complaints of Arlene Eppler and Willie Bailey,raised the rate on an operation they were performing. Aboutthis time, Acting Plant Manager Gentine advised Alice Bol-ton that the rate on a job she had completed would bethereafter paid at a higher rate.The foregoing sequence of events, without more, wouldwarrant an inference that Respondents effected the rateincreases as part of an antiunion campaign. It appears, how-ever, that rate adjustments are not unusual, that the com-plaints of Beam, Eppler, and Bailey were justified, thatWilburn was not being properly paid, and that all the in-7Beam received no further "backpay" checks8Cohen testified that rate adjustments are normally effected when a pro-duction item begins "a new season " FORT SMITH OUTERWEAR, INC.599creaseswere effected without any remarks linking them tothe election campaign. I find under all the circumstancesthat Respondents' granting of rate increases was not viola-tive of the Act.4.The transfer of HardinBetty Hardin, a bundle girl, signed a union card on De-cember 2, 1971. On December 10, Kathleen Nichols askedHardin for a card, saying that some of the girls had said "shewas a snitch about the Union and she wanted to show themshewasn't." Hardin gave Nichols a card, which Nicholsread and signed.In January 1972, Gentine walked over to Hardin andsaid, "I guess you know this union won't do you no good."Hardin did not answer and Gentine remarked that Hardinwas making $1.75 an hour but could be making $1.60 anhour as did "the girls that are sewing." Joseph Cohenwalked up while Gentme was talking to Hardin. He said ashad Gentine that the Union would do Hardin no good. Healso said he did not know whether Hardin was for or againstthe Union. Hardin kept quiet.Hardin was subsequently transferred from her job asbundle girl to the job of setting pockets. Gentine told Har-din she could make more money on this job and that shewould be paid her current pay of $1.75 an hour for 2 weeksuntilshe learned her new work. Hardin, who had had 3years' sewing experience, said she was willing to try to doit.Hardin was not able to make more than the base rate of$1.60 for setting pockets.Gentine testified that she needed a pocket setter at thetime of the transfer and that Hardin was the only availablegirlwith sewing experience. For this reason, and becauseHardin was an "awfully slow" bundle girl, the decision wasmade to transfer her.Gentine's statements to Hardin before her transfer thatthe Union would do her no good and she could be making$1.60 as a sewer rather than $1.75 as a bundle girl constitut-ed a threat of economic reprisal violative of Section 8(a)(1).Cohen's similar statement about the Union and his remarkthat he did not know whether Hardin was for or against theUnion clearly called for an expression of union sentimentby Hardin and hence was also violative of that section.The remarks of Cohen and Gentine to Hardin before hertransfer indicate that they knew or suspected that Hardinwas aunionsupporter. Hardin credibly testified that in theyear she worked as a bundle girl her supervisors had nevercriticized her work, and that Gentine more than once com-plimented her on her work. Hardin, however, was willing totry the pocket-setting job. She worked without loss of payfor a 2-week learning period, and she never asked for areassignment to bundle girl. Gentine testified without con-tradiction that she needed a pocket setter at the time of thetransfer and that Hardin was the only available girl withsewing experience.On these facts, I find that the General Counsel has notestablishedby a preponderance of the evidence thatHardin's transfer was discriminatorily motivated.B. The 8(a)(5) Violation1.The demand for recognition;the appropriate unitIhave found above that the Union by letter dated De-cember 10, 1971, requested Respondents to recognize it asthe collective-bargaining representative of the productionand maintenance employees at the Fort Smith plant, andthat on December 13 the Union filed a representation peti-tion with the Board. The record shows that RespondentssinceDecember 13, 1971, have refused to recognize theUnion as the collective-bargaining representative of theiremployees without a Board certification. The Regional Di-rector determined, and the parties agree, that the appropri-ate unit at the Fort Smith plant includes all production andmaintenance employees, plant clericals, and leadmen.2.The Union's majority statusThe General Counsel contends, and Respondents dis-pute, that the Union represented a majority of the unitemployees on and after December 13, 1971, the day Re-spondents received the Union's demand for recognition.The unit on December 13 included 106 employees.' TheGeneral Counsel introduced into evidence 68 union author-ization cards, 61 of which, excluding a card for Miron Mad-er,were signed on or before December 10, 1971.10The record establishes and Respondents in their brief donot dispute the validity of the cards signed on or beforeDecember 13, 1971, by the 23 employees listed below:Terry BeamPaul HandleyCora JonesVenita CombsPearlie ElamAlice BoltonEugene RiddleHarold SteedDorothy SmithJoAnn HawleyJulie SalleeZelma WilburnInez HolmesDoris GibbonsCarol WiltshireHester KhillmgDeborah CookBetty HardinEarlene RogersSandra RidenourJoyce CowanLinda KirkCarolyn WackerlyRespondent challenges the cards signed by 38 employeesbefore December 13, 1971.Dixie Russell Turnerread and signed a card on December2, 1971. She was told that the card "was a membership cardfor the Union, and it just showed that we were interested in9 I have exluded Miron Mader and Bobby Beam from the unitMader quitbefore December 13 and it appears that Beam, listed onRespondents' re-cords as a temporary employee, worked on call Respondents introduced norecords to show the regularity of his employment While it appearsthat Beamwas employed on a regular part-time basis during the taking of inventory inNovember and December 1971, the record does not establish that he other-wise worked on a regular part-time basisPaul Handley credibly testified thatBeam was called only when Handley needed him10The cards are headed "Application for Membership in the Amalgamat-ed Clothing Workers of America, AFL-CIO," and read as followsI, the undersigned, hereby apply for membership in the AmalgamatedClothing Workers of America, and do hereby appoint and authorize theofficers thereof, to represent and negotiate for me in allmatters pertain-ing to wages, hours and other conditions of employment 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat the Union had to say and that we would be glad to bea member of it."She was also told in effect that signing thecard did not obligate her to the Union. The card read andsigned by Turner stated in clear and unambiguous languagethat the undersigned employee was applying for unionmembership and was authorizingthe Unionto act as his orher bargaining representative.Concerning similar cards, theSupreme Court said inN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575, 606 (1969): "[E]mployees should be bound bythe clear languageof what theysign unless that language isdeliberately and clearly cancelled by a union adherent withwords calculated to direct the signer to disregard and forgetthe language above his signature."Turner was toldinter akathat the card was an application for union membership. A"no obligation"statement,absent special circumstances,does not invalidate a card,for, as pointed out inWallaceMetal Products, Inc.,199 NLRB No. 127: "The fact is theemployee by signing the card was not obligated to join theUnion;he was not obligated to pay union dues or anythingelse; he was not obligated to vote for the Union if there wasan election;he was not obligated to attend union meetings;he was not obligated to assist the Union......IfindTurner's card to be a valid authorization.Joyce Brawdy.Eugene Riddle testified that he gave Braw-dy a card on December 9, 1971, and that she returned it tohim filled out and signed the next day. The card is datedFriday,December 10. While Respondent's records showthat Riddle was not at work on December 9, I do not consid-er this discrepancy in his testimony sufficient to invalidatehis testimony that Brawdy returned an executed card to himon Friday, December 10. The card is complete and regularon its face and Respondent makes no claim that the signa-ture thereon is different from that shown in its records. Ishall count Brawdy's card.CindyFisherWhitlock.Inez Holmes testified that Whit-lock read and signed the card in her presence on December2, 1971, that Hester Khillmg told Whitlock that the card was"to help get a raise,"and Whitlock remarked to Holmes thatthe employeeswould probablybe able to get a raise "if wedid have a union"and "everybody would work together."I find no misrepresentation was madetoWhitlockconcern-ing the purpose of the card and shall count her card.Rebecca Riddletestified that she signed a card on Decem-ber 3,1971, after Hester Khilling told her the card was "forthe Union," that "if we could get the Union in, it would helpour wages,"that signing a card did not commit her to theUnion,and that she could vote any way she wanted. The"no obligation"statement did not invalidate the card, nordid the statement that Riddle could vote any way she want-ed.Wallace Metal Products, Inc., supra, N. L.R.B. v. WKRG-TV, Inc.,470 F.2d 1302 (C.A. 5, 1973). I shall count Riddle'scard.Vivian Gibbstestified that on December 2, 1971, she firstrefused to sign a card and then signed a card without read-ing it after Hester Khilling told her she was under no obliga-tion if she signed the card,that she was not "signing up tobecome union,"and that she should"go and listen at ourfirstmeeting to see what we have to offer."Khilling's state-ment to Gibbs that she was not"signing up to becomeunion"misstates the purpose of the card so as to invalidatethe card.Robert Baileysigned a card dated December 2, 1971. PaulHandley crediblytestifiedthat Linda Kirk toldBailey thatthe card was a union card, that Bailey said,"Well, I usedto belong to a union,"and signed the card.Bailey testifiedthat he looked at the card before signing and dating it, butthat he could not read it and did not know it was a unioncard.He further testified,however,that he signed the card"because I thought we would be able to get a union andmake more money." I find that Bailey knew he was signinga card for the Union, and I shall count his card.Harold Khillingsigned a card at his home on November30, 1971,afterUnion Representative Opal Stingley hadtalked"a long time"to him and his mother,Hester Khilling.He testified that Stingley told them"ifwe got . . . enoughcards and enough signatures. . .we could have a vote .. .on the Union." She also said they could vote any way theywanted to vote.Stingley testified that she discussed unionrepresentation with the Khillings,showed them union cards,and told them a majority of the employees"would need tosign the membership cards" before the Union"would writethe Company a letter and ask them to recognize us as theirbargaining representative."While I credit Stingley's testi-mony, I find that she also spoke to the Khillings about anelection and their freedom of choice at the election. Suchstatements about the use of a card to obtain an election donot invalidate a card.N.L.R.B. v. WKRG-TV, supra.I shallcount Harold Khilling's card.Sharon K.Lawsonsigned a card in Harold Khilling'spresence on December 3, 1971. Respondents claim that thesignatures on Lawson's card and on her W-4 form have noresemblance.Sharon K.Lawson was Sharon K.Hartt whenshe executed a W-4 form on July 9, 1970. I have carefullyexamined the card and the form and I am satisfied that thesame person executed both documents. I shall count hercard.Linda Christine Mooretestified that she signed a card onDecember 3, 1971, after Harold Khilling told her the card"was to get a majority of votes so we could hold an elec-tion."I shall counther cardas I find nothing in Khilling'sremarks serving to negate the clear meaning of the card.Violet Bakerread and signed a union card on December6, 1971. Baker testified that Beatrice Threadgill asked her ifshe was interested in trying to improve working conditions.Baker said yes and Threadgill asked her to look at a unioncard.Threadgill told her"if there was enough people inter-ested in changing the . . . working conditions of the plant,that we wouldtry,maybe,to get a union in,"that signingthe card was not a commitment to the Union,that it "didn'tmean that we were startingthe Unionat all," and she couldvote yes or no in the election. I consider Threadgill's state-ments considered in their entirety tantamount to a represen-tation that the card would be used only to get an electionand I shall not count it.Connie Blackwood Bruceread and signed a card on De-cember 3,1971, after she was told that"they wanted aunion"and that she could sign the card if she wanted to, butshe was under no obligations.I shall count her card.Shirley Kiddread and signed a card on December 7, 1971,after Hester Khilling told her "it would bring better wagesand better working conditions if we could get the Union in"and there would be a vote.I shall count Kidd's card. FORT SMITH OUTERWEAR, INC.Beverly Bondsread and signed a card on December 3,1971. Hester Khilling said nothing to her about the cardwhen she gave it to Bonds and Bonds asked her no ques-tions. I shall count Bonds' card.VirginiaMorrissigned a card on December 3, 1971, afterHester Khtlling told her if enough cards were signed "wewould have the chance for an election in our plant for theUnion." I shall count Morris' card.ShirleyWallsread and signed a card on December 3,1971, after Hester Khilling said there would be an electionfor the Union if enough people filled out the cards. Khtllingalso said card signers would not have to pay an initiationfee if the Union won the election. I shall count Walls' card.Bobby Driscollread and filled out a card on December 2,1971, after Hester Khilling remarked that card signerswould not be obligated to the Union and could change theirminds and vote for or against the Union.' I shall countDriscoll's card.Willard Realreturned a signed card to Hester Khilling onDecember 1, 1971. Khilling had told him he was not obligat-ed to the Union by signing a card and that he could changehis mind about the Union and vote for or against it. I shallcount his card.Lucille Riddlesigned a card on December 3, 1971, afterHester Khilling told her "the Union was for the benefit ofus people-that we would get better wages." I shall counther card.Beulah Threadgillreturned a signed card to Hester Khill-ing, her sister, on December 2, 1971. I shall count her card.Mildred Heavenersigned a card dated December 2, 1971,and returned it to Hester Khilling without comment. Khill-ing had told Heavener that she was not obligated to theUnion by signing a card and that she could vote for oragainst the Union if she signed the card. I shall countHeavener's card.Kathleen Nichols.Betty Hardin credibly testified that Ni-chols asked her for a card, saying "she didn't want the girlsto think that she was a snitch, that she wanted to join theUnion." Hardin gave Nichols a card. Nichols read andsigned the card, which is dated December 10, 1971. I shallcount Nichols' card.Sharon Reeseread and signed a card on December 3,1971, after Linda Christine Moore told her the card was forthe Union and that there would be a meeting if a "certainnumber of employees" signed cards. I shall count Reese'scard.Ruth Riddletestified that she read and signed a card onDecember 2, 1971, after Hester Khilling told her the card"was only to see if enough people would sign to get anelection" and to see how many people wanted a union. Ishall count her card.Colleen Buzzardtestified that she "briefly" read andsigned a card on December 3, 1971, after she heard BeulahThreadgill say that "the only purpose was to bring about anelection if she would get enough employees to sign thecard." It does not appear that Threadgill solicited Buzzardto sign a card. I shall count Buzzard's card.11Hester Khilhng credibly testified that she said nothing about a meetingto Driscoll I therefore do not credit Driscoll's testimony that Khillmg toldher the cards were only to get enough signatures to hold a meeting601Imogene Steedtestified that she signed a card on Decem-ber 3, 1971, without reading it when Sharon Wilson 12 said"if enough people signed them, we could have an election"and that "there was no obligation." I shall count her card.Juanita Andersonsigned a card at the same time andunder the same circumstances as Imogene Steed. I shallcount her card.Mary Shermansigned a card on December 4, 1971. Shesaid she did not read the card, but she knew it was "to havean election for the Union." She was told that she was underno obligation to the Union by signing the card. I shall counther card.Reba Parksread and signed a card on December 2,1971.13 She testified that Hester Khilling said that "the onlypurpose for our signing the cards was in order to get ameeting to learn more about the Union, that we would beable to vote on whether or not we wanted the Union." Shealso testified that Khtlling said she would not be "obligated"to the Union and that "if there was enough people interestedin having a union, there would be an election." I do notcredit Parks' testimony that Khilling said the only purposeof the card was to get a meeting to learn more about theUnion. I shall count her card.Hazel Turnerread and signed a card in her home onDecember 1, 1971. She told Union Representative OpalStingley that she was "very familiar" with the Union. Turn-er testified that Stingley told her the card was "to petitionfor an election" and "to organize a union." I shall count hercard.Willie Gregoryreturned to Opal Stingley a signed carddated December 7, 1971. I shall count her card.The cards of eight employees dated December 2 or 3,1971, were received by the Union during its organizing cam-paign. I am satisfied from a comparison of the cards and theemployees' W-4 forms that the cards are genuine and shallcount them. The eight employees are:Louise ShanksBonme DavidsonDebra FinneganPatty KiddJean GoinesConnie HallMartha Ann ChoateLinda Moore14I have found that 36 of the 38 challenged cards are valid.Twenty-three unchallenged cards are also valid. It thus ap-pears that the Union when it requested recognition on De-cember 13, 1971, had obtained valid authorization cardsfrom 59 of the 106 employees in the appropriate unit. I havefound above that Joseph Cohen, an officer of Respondents,and Mildred Gentine, an acting plant manager, engaged incoercive conduct which included threats to close down theplant if the Union won the election. Their conduct is suchas to have a lingering effect and to make it unlikely that theuse of traditional remedies will insure a fair rerun election.The unambiguous cards validly executed by a majority of12Respondent's payroll for December 13, 1971, includes Sharon Lawson,Sharon Reese, and Sharon Pettengill, but no Sharon Wilson In an affidavitgiven to Respondents on November 16, 1972, Steed identified the solicitoras Sharon Lawson.13Parks said she erroneously dated the card December 2, 1970.14Linda Moore's card is dated December 3, 1970. Her card was receivedby the Union during the organizing campaign which began on November 30,1971. I find it was misdated. Cf Reba Parks' testimony about her card,supra,In 13 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees in the bargaining unit therefore represent amore reliable measure of employee desire on the issue ofrepresentation in this case. I find, accordingly, that Respon-dent by refusing to recognize the Union on the basis of itsauthorization cards engaged in conduct violative of Section8(a)(5) of the Act.IV THE OBJECTIONSTO THE ELECTIONThe Union's objections to the election are based upon theunlawful conduct detailed above which occurred after thefiling of the representation petition and before the holdingof the election.As this conduct interfered with a free anduntrammeled choice in the election,I recommend that theelection held on March 1, 1972, beset aside In view of thebargaining order to be recommended in the unfair laborpractice proceeding,I further recommend that the petitionin Case 26-RC-4131 bedismissed.CONCLUSIONS OF LAW1.Respondents are employers engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.The following employees constitute a unit appropriatefor the purpose of collective bargaining within the meaningof Section9(a) of the Act:All productionand maintenance employees,plant cler-ical employees, and leadmenemployed byRespon-dents at their plant at Fort Smith,Arkansas,excludingall office clerical employees, guards, and supervisors asdefined inthe Act.4.At all times since December13, 1971, the Union hasbeen the duly designated bargaining representative of theemployees in the aforesaid collective-bargaining unit.5.By refusing on December 13, 1971, and thereafter tobargain with the Union as the exclusive representative of theemployees in the appropriate unit,Respondents have en-gaged in and are engaging in unfair labor practices withinthe meaning of Section8(a)(5) of the Act.6.By the foregoing conduct,and byinterfering with,restraining,and coercing their employees in the exercise oftheir rights guaranteed by Section7 of the Act,Respondentshave engaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7.Theaforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.8.Respondents have not engaged in unfair labor practic-es other than as found herein.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) of theAct, I find it necessary to order Respondents to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act.A bargaining order is warranted underGissel, I5where, as15N L RB v Gissel PackingCo,Inc, 395 U S 575 (1969)here, an employer refuses recognition to a union which hasobtained valid authorization cards from a majority of theemployees in an appropriate bargaining unit, and thereafterby high-ranking personnel engaged in numerous and sub-stantial violations of the Act, including threats to go out ofbusiness if the employees select the Union as their collec-tive-bargaining representative. I shall therefore recommendthat Respondents, upon request, bargain with the Union.16Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER I7Respondents,Fort Smith Outerwear,Inc., and H. L.Friedlen Company,Fort Smith,Arkansas,their officers,agents, successors, and assigns,shall:1.Cease and desist from:(a) Interrogating coercively employees concerning unionmembership,activities,and desires.(b)Threatening employees that their selection of theUnion would lead to loss of customers,denial of wage in-creases, stricter enforcement of production quotas againstunion supporters,and the closing of the plant.(c) In any other manner,interfering with,restraining, orcoercing their employees in the exercise of their right toself-organization,to join or assist Southwest Regional JointBoard,Amalgamated Clothing Workers ofAmerica, AFL-CIO, orany other labor organization,to bargain collectivelythrough representatives of their own choosing,or to engagein other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities.(d)Refusing to recognize or bargain collectively with theabove-named labor organization as the exclusive bargainingrepresentative of the employees in the appropriate unit setforth in the conclusions of law above.2.Takethe following affirmative action which is deemednecessary to effectuate the policies of the Act:(a)Upon request,bargain collectively with SouthwestRegional Joint Board,Amalgamated Clothing Workers ofAmerica,AFL-CIO,as the collective-bargaining represen-tative of all the employees in the appropriate unit set forthabove, with respect to rates of pay, wages,hours of employ-ment,or other terms of employment and, if an under-standing is reached,embody such understanding in a signedagreement.(b) Post at their plant at Fort Smith, Arkansas, copies ofthe attached notice marked "Appendix."18 Copies of said16Even in the absence of a refusal to bargain, I find a bargaining orderwould be appropriate in view of Respondents' substantial violations of Sec8(a^(I)1In the event no exceptions are filed to this recommended Order asprovided by Sec 102 46 of the Rules and Regulations of the National LaborRelations Board, the findings, conclusions, and recommended Order hereinshall, as provided in Sec 102 48 of the Rules and Regulations, be adoptedby the Board and become its findings, conclusions, and Order, and all objec-tions thereto shall be deemed waived for all purposes18 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order of FORT SMITH OUTERWEAR, INC.notice, to be furnished by the Regional Director for Region26, after being duly signed by Respondents' representatives,shall be posted by Respondents upon receipt thereof, andbe maintained by them for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallthe NationalLaborRelations Board "603be taken by Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what steps theRespondents have taken to comply herewith.I further recommend that the complaint be dismissed asto any violations not found herein, and that the petition forcertification of representative in Case 26-RC-4131 be dis-missed.